Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 31, 2006                                                                                       Clifford W. Taylor,
                                                                                                                 Chief Justice

  131374                                                                                               Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Robert P. Young, Jr.
            Plaintiff-Appellee,                                                                        Stephen J. Markman,
                                                                                                                      Justices

  v                                                                 SC: 131374
                                                                    COA: 269404
                                                                    Wayne CC: 05-008254-01
  JERREL DORSEY,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the May 26, 2006 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the question presented should be reviewed by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 31, 2006                    _________________________________________
           p1023                                                               Clerk